DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CITY OF DELRAY BEACH,
                             Appellant,

                                    v.

                          RALPH PHILLIPS,
                             Appellee.

                              No. 4D17-913

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502010CA030359XXXXMB.

  Luke Savage of Allen, Norton & Blue, P.A., Coral Gables, for appellant.

  Allen Rossin of Rossin & Burr, PLLC, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.